


110 HR 6062 IH: Personal Lines of Insurance Fairness

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6062
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Ms. Waters (for
			 herself, Mr. Gutierrez,
			 Mr. Watt, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to prohibit the
		  use of consumer reports and consumer information in making any determination
		  involving personal lines of insurance with respect to a consumer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Lines of Insurance Fairness
			 Act of 2008.
		2.Use of consumer
			 reports and consumer information for certain insurance purposes
			 prohibited
			(a)In
			 generalSection 604(a)(3)(C) of the Fair Credit Reporting Act (15
			 U.S.C. 1681b(a)(3)(C)) is amended by inserting , except personal lines
			 of insurance before the semicolon.
			(b)Rule of
			 constructionSection 604 of
			 the Fair Credit Reporting Act (15 U.S.C. 1681(b)) is amended by adding at the
			 end the following new subsection:
				
					(h)Certain lines of
				insurance not an authorized business purpose
						(1)In
				generalNo consumer reporting
				agency may furnish a consumer report or consumer information with respect to
				any consumer to any person for use in making any decision to underwrite or rate
				any personal lines of insurance, and no person shall use or obtain a consumer
				report or consumer information with respect to any consumer in connection with
				the underwriting or rating of any consumer in connection with a transaction
				involving personal lines of insurance.
						(2)Insurance
				information not includedInformation derived from the following
				databases shall not be treated as a consumer report or consumer information for
				purposes of paragraph (1):
							(A)Databases that contain information on
				property loss data regarding personal lines of insurance, such as the
				Comprehensive Loss Underwriting Exchange (CLUE) and Automobile Property Loss
				Underwriting System (A–PLUS).
							(B)Databases that
				contain information on driver history, such as accidents or moving violations,
				typically maintained at State departments of motor vehicles.
							(C)Databases that contain information on a
				consumer’s medical history, to the extent such access and use for purposes
				described in paragraph (1) is consistent with the requirements of section
				604(g).
							(3)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Consumer
				informationThe term
				‘consumer information’ means any information from the file of any consumer at a
				consumer reporting agency, or any product derived from any such information
				such as consumer credit reports or credit scores or other risk score or
				predictor on any consumer.
							(B)Personal line of
				insuranceThe term ‘personal
				line of insurance’ means any personal automobile or homeowners line of
				insurance, as defined in the Uniform Property and Casualty Product Coding
				Matrix established and maintained by the National Association of Insurance
				Commissioners or any successor document.
							.
			
